DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Current Status of 16 / 753288
Claims 1-11, 13, 15, 16, 18-20, 24, 26, and 30 are pending and examined on the merits.
Information Disclosure Statement
The information disclosure statements filed 18 August 2020 and 9 September 2021 been considered.
Allowable Subject Matter
Claims 1-11, 13, 15, 16, 18-20, 24, 26, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: LOUTIT (WO 2018129479, published 12 July 2018, cited in IDS) describes the administration of vabomere in the treatment of bacterial infections in which the patient is not immunocompromised or has a malignancy (example 1, page 24, paragraph [0089] to page 25, paragraph [0095]).  Consequently, the examined claims are neither anticipated nor rendered obvious.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699